MEMORANDUM **
Michael Jen Hwa Tan, a native and citizen of Taiwan, petitions for review of the *640Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We deny the petition for review.
In his opening brief, Tan fails to address, and therefore has waived any challenge to, the BIA’s determination that he is ineligible for asylum and withholding of deportation. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
Despite Tan’s allegations of torture in 1980 and 1981, he failed to demonstrate that it is more likely than not that he will be tortured upon removal to Taiwan. See Unuakhaulu v. Gonzales, 416 F.3d 931, 939 (9th Cir.2005); 8 C.F.R. § 1208.16(c). Further, the record does not support Tan’s contention that the IJ used an incorrect legal standard in concluding that Tan was ineligible for relief under CAT.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.